Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 28, 2022

                                       No. 04-22-00310-CR

                                       Julio C. RIVERON,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CR2932
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        On June 2, 2022, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction because it appeared that the notice of appeal was untimely
filed. On June 16, 2022, the trial court appointed appellate counsel. Although appellant has not
responded to our show cause order, having reviewed the record further, we determine that we
have jurisdiction over this appeal. The clerk’s record contains at least six notices of appeal,
which are out of chronological order. Appellant’s first filed notice of appeal was filed in the trial
court on March 17, 2022, within the time allowed. See TEX. R. APP. P. 26.2(a)(1). Therefore, we
retain this appeal on the docket of this court and ORDER the trial court reporter to file the
reporter’s record on or before July 27, 2022.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court